DELAWARE GROUP® FOUNDATION FUNDS Delaware Foundation® Growth Allocation Fund Delaware Foundation® Moderate Allocation Fund Delaware Foundation® Conservative Allocation Fund (each, a “Fund” and collectively, the “Funds”) Supplement to the Funds’ Statutory Prospectus dated January 28, 2013 The following replaces the average annual total return table related to the Fund in the section entitled, “How has Delaware Foundation Growth Allocation Fund performed?” on page 9. Average annual total returns for periods ended December 31, 2012 1 year 5 years 10 years or lifetime Class A return before taxes 6.14% 0.89% 6.63% Class A return after taxes on distributions 5.88% 0.39% 6.08% Class A return after taxes on distributions and sale of Fund shares 4.35% 0.59% 5.67% Class B return before taxes 8.59% 1.24% 6.61% Class C return before taxes 10.77% 1.34% 6.45% Class R return before taxes (lifetime: 6/2/03-12/31/12) 12.24% 1.85% 6.13% Institutional Class return before taxes 12.77% 2.35% 7.52% S&P 500® Index (reflects no deduction for fees, expenses, or taxes) 16.00% 1.66% 7.10% *Because the Fund has combined its retail and institutional prospectuses, the bar chart and the after tax returns in the average annual total returns table show the performance of the Fund's Class A shares. After-tax performance is presented only for Class A shares of the Fund. The after-tax returns for other Fund classes may vary. Actual after-tax returns depend on the investor's individual tax situation and may differ from the returns shown. After-tax returns are not relevant for shares held in tax-deferred investment vehicles such as employer-sponsored 401(k) plans and individual retirement accounts (IRAs). The after-tax returns shown are calculated using the highest individual federal marginal income tax rates in effect during the periods presented and do not reflect the impact of state and local taxes. The following replaces the average annual total return table related to the Fund in the section entitled, “How has Delaware Foundation Moderate Allocation Fund performed?” on page 14. Average annual total returns for periods ended December 31, 2012 1 year 5 years 10 years or lifetime Class A return before taxes 4.91% 2.98% 6.64% Class A return after taxes on distributions 4.54% 2.44% 6.11% Class A return after taxes on distributions and sale of Fund shares 3.41% 2.29% 5.59% Class B return before taxes 6.48% 2.99% 6.61% Class C return before taxes 9.54% 3.41% 6.45% Class R return before taxes (lifetime: 6/2/03-12/31/12) 11.15% 3.91% 6.19% Institutional Class return before taxes 11.67% 4.43% 7.53% S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 16.00% 1.66% 7.10% Barclays U.S. Aggregate Index (reflects no deduction for fees, expenses, or taxes) 4.22% 5.95% 5.18% After-tax performance is presented only for Class A shares of the Fund. The after-tax returns for other Fund classes may vary. Actual after-tax returns depend on the investor's individual tax situation and may differ from the returns shown. After-tax returns are not relevant for shares held in tax-deferred investment vehicles such as employer-sponsored 401(k) plans and individual retirement accounts (IRAs). The after-tax returns shown are calculated using the highest individual federal marginal income tax rates in effect during the periods presented and do not reflect the impact of state and local taxes. The following replaces the average annual total return table related to the Fund in the section entitled, “How has Delaware Foundation Conservative Allocation Fund performed?” on page 19. Average annual total returns for periods ended December 31, 2012 1 year 5 years 10 years or lifetime Class A return before taxes 3.30% 4.45% 6.25% Class A return after taxes on distributions 2.55% 3.34% 5.25% Class A return after taxes on distributions and sale of Fund shares 2.33% 3.22% 4.91% Class B return before taxes 5.48% 5.01% 6.31% Class C return before taxes 7.73% 4.92% 6.07% Class R return before taxes (lifetime: 6/2/03-12/31/12) 9.29% 5.43% 6.03% Institutional Class return before taxes 9.71% 5.95% 7.14% Barclays U.S. Aggregate Index (reflects no deduction for fees, expenses, or taxes) 4.22% 5.95% 5.18% *Because the Fund has combined its retail and institutional prospectuses, the bar chart and the after tax returns in the average annual total returns table show the performance of the Fund's Class A shares. After-tax performance is presented only for Class A shares of the Fund. The after-tax returns for other Fund classes may vary. Actual after-tax returns depend on the investor's individual tax situation and may differ from the returns shown. After-tax returns are not relevant for shares held in tax-deferred investment vehicles such as employer-sponsored 401(k) plans and individual retirement accounts (IRAs). The after-tax returns shown are calculated using the highest individual federal marginal income tax rates in effect during the periods presented and do not reflect the impact of state and local taxes. Investments in the Funds are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Funds, the repayment of capital from the Funds, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated February 14, 2013.
